Citation Nr: 1759339	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  11-01 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah



THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service-connected bilateral plantar fasciitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to May 1972, from December 1990 to July 1991, from October 1993 to February 1994, and from March 2003 to February 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Salt Lake City, Utah (RO).  

In a September 2016 decision, the Board denied the Veteran's claim for entitlement to service connection for a low back disorder.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a November 2017 Order, the Court vacated the Board's September 2016 decision and remanded the claim to the Board for compliance with a November 2017 Joint Motion for Remand (JMR).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The November 2017 JMR found that the Board improperly relied on a June 2015 VA examination in its September 2016 decision.  The JMR observed that the June 2015 examiner was incorrectly instructed that, in order to find that the Veteran's back disability was aggravated by her service-connected plantar fasciitis, the plantar fasciitis must have caused a permanent worsening or permanent increase in the severity of her back disability.  The JMR noted that the applicable regulation, 38 C.F.R. § 3.310(b), states that "[a]ny increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected" and that the improper instruction to the VA examiner prejudiced the Veteran.  The JMR also found that the VA examiner provided insufficient rationale for the opinion that the Veteran's low back disability was not due to or aggravated by her service-connected plantar fasciitis.  In compliance with the November 2017 JMR, the Veteran should undergo a new VA examination to determine the etiology of her low back disorder.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a new VA examination to determine the etiology of her low back disorder.  The Veteran's claims file, all electronic records, and a copy of this remand must be reviewed by the examiner, and the examiner must state that this evidence was reviewed in the examination report.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon a complete review of the evidence of record, the VA examiner must provide an opinion regarding whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's low back disorder was caused or aggravated by her service-connected plantar fasciitis.  The examiner is advised that aggravation is defined as any increase in severity beyond the natural progress of the nonservice-connected condition that is proximately due to or the result of a service-connected disease or injury.  The VA examiner must provide supporting rationale for the opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  The Veteran must be advised of the importance of reporting to the scheduled examination and of the possible adverse consequences, to include the denial of her claim, for failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2017).

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the Veteran's claim must be re-adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




